DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2020 has been entered.
 
State of the Claims
Applicants reply dated September 3, 2020 amends claim 1.  All other claims stand as previously presented.  
Claims 1-9 have been presented in the instant application.  Claim 9 has been cancelled thereby leaving claims 1-8 pending in the application.  No claims stand as withdrawn from consideration.  In view of the foregoing, claims 1-8 are pending for prosecution on the merits.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: By the amendments dated September 3, 2020, claim 1 has been amended to recite the limitation wherein the void-free chlorine doped and consolidated silica glass preform has an outer cladding with a radially varying chlorine 
In view of the foregoing, it is the Examiners assessment that no prior art reference, viewed either alone or in combination, fairly teaches or reasonably suggests a method of forming an optical fiber meeting every recited limitation of independent claim 1 and specifically wherein the void-free chlorine doped and consolidated silica glass preform has an outer cladding with a radially varying chlorine concentration characterized by a maximum chlorine concentration and a minimum chlorine concentration such that the maximum chlorine concentration is at least 1000ppm greater than the minimum chlorine concentration as required by claim 1, lines 13-17.  Claims 2-8 are allowed by virtue of their dependence upon an allowed claim.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.